84399: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33197: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84399


Short Caption:LAS VEGAS METRO. POLICE DEP'T VS. BOWMANCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A798270Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/24/2022 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLas Vegas Metropolitan Police DepartmentNicholas D. Crosby
							(Marquis Aurbach Chtd.)
						


RespondentStuart L. BowmanAdam Levine
							(Law Office of Daniel Marks)
						Daniel Marks
							(Law Office of Daniel Marks)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/19/2022OverdueCourt Reporter Certificate/Not Fast Track


10/24/2022OverdueOpening Brief & Appendix





Docket Entries


DateTypeDescriptionPending?Document


03/17/2022Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


03/17/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-08577




03/17/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-08580




03/18/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-08631




03/24/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)22-09259




04/07/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-10915




05/03/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 8, 2022, at 1:30 PM. (SC)22-14031




07/11/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-21721




07/12/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-21846




07/26/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form  due: August 9, 2022. (SC)22-23401




08/05/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/20/21. To Court Reporter: Bill Nelson. (SC)22-24632




10/10/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: October 24, 2022. (SC)22-31787




10/18/2022MotionFiled Stipulation and Order of Dismissal with Prejudice. (SC)22-32845




10/21/2022Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-33197





Combined Case View